 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    KENNETH ALLEN SHARONOFF,                          No. 2:19-cv-0814 MCE CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE A. LIZARRAGA, et al.,
15                       Defendants.
16

17          On June 3, 2019, plaintiff filed what the court construes as a request for reconsideration of

18   the magistrate judge’s order filed May 20, 2019 dismissing plaintiff’s complaint with leave to

19   amend. Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

20   “clearly erroneous or contrary to law.” Upon review of the entire file, the court finds that it does

21   not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law. Therefore,

22   that request for reconsideration (ECF No. 9) is hereby DENIED.

23          IT IS SO ORDERED.

24   Dated: August 20, 2019

25
26
27
28
